Citation Nr: 0919503	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to nonservice-connected 
disability pension benefits. 


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The appellant had recognized service with the New Philippine 
Scouts from July 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.


In October 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In October 1998, the RO denied the appellant's claim of 
entitlement to nonservice-connected disability pension 
benefits.  The appellant did not appeal.  

2.  Evidence received since the October 1998 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The October 1998 RO decision that denied entitlement to 
nonservice-connected disability pension benefits is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received since the 
RO's October 1998 decision; the claim for entitlement to 
nonservice-connected disability pension benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In an October 1998 decision, the RO denied the appellant's 
initial claim for entitlement to nonservice-connected 
disability pension benefits.  The basis of this denial was 
that the appellant had no legal entitlement to this benefit 
under the laws of the United States.  The RO explained that 
service with the Philippine Commonwealth Army, USAFFE, 
including recognized guerrillas, or service with the new 
Philippine Scouts under Public Law 190, 79th Congress shall 
not be deemed to have been active military service with the 
Armed Forces of the United States for the purposes of 
awarding nonservice-connected disability pension.  The 
appellant was notified of this decision and of his appellate 
rights by a letter dated that same month.  He did not appeal.  
This decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1100.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).


The relevant evidence of record regarding the appellant's 
claim for entitlement to nonservice-connected disability 
pension benefits at the time of the October 1998 decision 
consisted of the appellant's Certificate of Honorable 
Discharge and Separation Qualification Record from the Army 
of the United States, Certificate from the Headquarters of 
Philippine Command, and Enlistment and Report of Separation 
(Form 53).

Evidence relevant to the claim for entitlement to nonservice-
connected disability pension benefits received since the 
October 1998 decision consists of copies of previously 
submitted evidence listed above.  As the evidence received 
since the last final decision consists of copies of what has 
already been submitted, it is not new within the meaning of 
38 C.F.R. § 3.156(a).  Therefore, the record still lacks 
evidence showing that the appellant is legally entitled to 
nonservice-connected disability pension benefits.  

Accordingly, the Board finds that the evidence received 
subsequent to the October 1998 decision is not new and 
material and does not serve to reopen the appellant's claim 
for entitlement to nonservice-connected disability pension 
benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Complete notice was sent in December 2008 and the claim was 
readjudicated in a January 2009 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that the claim is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A VA examination is not required in this case because the 
appellant has not submitted new and material evidence to 
reopen the claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The claim for entitlement to nonservice-connected disability 
pension benefits is not reopened, and the appeal is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


